ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 4/7/2022.
Claims 1-2, 10-12, 19 are currently amended. Claims 20-21 are previously cancelled claims. Claims 1-19 are pending and considered.
Response to Argument
Applicant’s argument, see page 8 of the Remark filed 4/7/2022 with respect to the nonstatutory double patenting rejection on claims 1-19 has been fully considered and is persuasive in light of applicant’s amendment and applicant’s argument being persuasive. Therefore, the nonstatutory double patenting rejection has been withdrawn.
Applicant’s argument, see pages 8-9 of the Remark filed 4/7/2022 with respect to amended claims over prior arts have been fully considered and are persuasive. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore, the rejection under 35 U.S.C. 103 of claims 1-19 has been withdrawn.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to generating sparse client-specific pseudo file system at the client where the client-specific pseudo file system is partial file system of a master file system from server that client is authorized to access to, in response to export request from the client by using a remote procedure call.
Claim 1 (similarly claims 11) identifies the uniquely distinct features “transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export; receiving, at the client, a response of the fileserver to the RPC, and the response of the fileserver comprises node information concerning the export, wherein the node information concerns one or more nodes of a master pseudofs of the fileserver, and the master pseudofs comprises a directory structure; building, at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, and the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access, wherein the sparse client-specific pseudofs comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master pseudofs, and wherein the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system; modifying the sparse client-specific pseudofs to include one or more additional nodes associated with another export that the client is authorized to access, wherein after the modifying, the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access”. 
The prior art, Brown et al (US20060129558A1) discloses system and method for presenting exported hierarchical file system structure. In particular, Brown teaches pseudo file system which allows the server to present a filesystem tree to a client which includes the files explicitly exported by a system administrator, and also maintain the device and attributes information of each file regardless of it being an actual file in the physical filesystem.
The prior art, Broido et al (US20160231952A1) discloses method for managing a filesystem by a storage system. In particular, Broido teaches generating client filesystem object list for managing filesystem to obtain a client filesystem object list related to at least a certain portion of the filesystem.
The prior art, Latha et al (US20170019457A1) discloses system and method for direct access of a Network File System exported share. In particular, Lathe teaches making a RPC to the NFS server in a distributed computing file system to share directories and files over a network.
The prior art, Grubbs et al (US20030009449A1) discloses system and method for managing file export information. In particular, Grubbs teaches system administrator to include export information in the file system extended attribute data area to have the export information automatically provided to the kernel during file mount for file export write protection.
The prior arts, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 1 (similarly claim 11) of “transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export; receiving, at the client, a response of the fileserver to the RPC, and the response of the fileserver comprises node information concerning the export, wherein the node information concerns one or more nodes of a master pseudofs of the fileserver, and the master pseudofs comprises a directory structure; building, at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, and the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access, wherein the sparse client-specific pseudofs comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master pseudofs, and wherein the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system; modifying the sparse client-specific pseudofs to include one or more additional nodes associated with another export that the client is authorized to access, wherein after the modifying, the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access”.
Regarding the dependent claims: dependent claims 2-10, 12-19 are also allowed for incorporating the allowable feature recited in the respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436      

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436